Citation Nr: 0728006	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.W., spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hearing loss, tinnitus, migraine headaches, and a 
psychiatric disability claimed as PTSD.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.   In June 2007, the veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  

The veteran also perfected appeals of the RO's June 2003 
denial of service connection for disabilities of the knees, 
heart, and back.  However, those issues were withdrawn by the 
veteran within a June 2007 written statement, and are no 
longer before the Board.  See 38 C.F.R. § 20.204 (2006).  

The issue of entitlement to service connection for a 
psychiatric disability, claimed as PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  






FINDINGS OF FACT

1.  Competent evidence has not been presented establishing a 
nexus between any current headache disorder and the veteran's 
in-service reports of recurrent headaches.  

2.  Competent evidence has not been presented establishing a 
nexus between any current bilateral hearing loss and any in-
service acoustic trauma.  

3.  Competent evidence has not been presented establishing a 
nexus between any current tinnitus and service, including in-
service acoustic trauma.  


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006);38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  Bilateral hearing loss was not incurred during military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006);38 C.F.R. §§ 3.303, 3.304, 3.385 (2006).  

3.  Tinnitus was not incurred during military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006);38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in February 2003 fully satisfied the duty to 
notify the veteran concerning his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The February 2003 
letter, as well as subsequent communications, informed the 
claimant that additional information or evidence was needed 
to support the claims and asked the claimant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The veterans' service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded several VA 
examinations, most recently in August 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  In conclusion, no additional duties to inform or 
assist the veteran remain unfulfilled by VA.  

I. Service connection - Headaches

The veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records do not indicate a 
headache disability at the time the veteran was examined for 
service entrance in November 1968.  He first sought in-
service treatment for headaches in August 1969, at which time 
a 1-year history of headaches was noted.  These were usually 
relieved with aspirin and rest, and occurred in 1-month 
intervals.  In September 1969, he was seen on several 
occasions for a "long history" of headaches, occipital to 
parietal, bilaterally.  Tension headaches were diagnosed 
initially, and he was given medication.  On September 30, 
1969, he again reported recurrent headaches, and migraine 
headaches were diagnosed.  He again sought treatment for 
headaches in October, November, and December 1969.  A 
neurological consultation was afforded him in January 1970, 
at which time he reported lightheadedness and blurred vision 
with his headaches.  He also vomited occasionally secondary 
to his headaches.  Skull x-rays were within normal limits.  
Migraine headaches were again diagnosed.  Thereafter, the 
veteran did not report any subsequent headaches, and on his 
December 1970 service separation examination, no current 
headache disorder was noted.  

Subsequent to service, the first competent evidence of a 
headache disorder dates to February 1990 private treatment 
records, when the veteran reported severe occipital 
headaches.  A history of migraines, with unspecified onset, 
was noted.  Headaches were also reported in November 1992.  

VA medical examination for the veteran's compensation claim 
for headaches was afforded him in September 2003.  He 
reported a history of headaches associated with stress and/or 
tension.  He stated these headaches began during military 
service.  He stated he fell approximately 15-20 feet while 
repelling from a helicopter during a training exercise.  He 
lost consciousness after hitting the ground, and was treated 
at the base hospital.  Migraine headaches were diagnosed, 
although the examiner suggested the veteran's headaches could 
also be post-traumatic in nature.  An October 2003 CT scan of 
the veteran's head was within normal limits.  

Another VA neurological examination was afforded the veteran 
in August 2006.  The examiner reviewed the veteran's claims 
file and noted his frequent reports of headaches during 
military service.  However, the examiner also noted no 
headache disorder was diagnosed on the veteran's December 
1970 service separation examination.  The veteran stated that 
although he continued to experience headaches, he denied any 
regular treatment for them.  He merely used over-the-counter 
medication whenever he experienced a headache.  The examiner 
did not relate the veteran's current headaches to any in-
service disease or injury, or suggest the veteran's headaches 
have existed as a chronic disability since service 
separation.  

At his June 2007 personal hearing, the veteran and his wife 
testified he continued to experience headaches on a chronic 
basis following service separation.  

The Board notes first the veteran's service medical records 
suggest he had a headache disorder at the time he was 
accepted for military service.  However, his November 1968 
service entrance examination is negative for any disability 
characterized by headaches.  For purposes of basic 
entitlement to service-connection, 38 U.S.C.A. § 1111 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  Additionally, mere history 
provided by the veteran of the pre-service existence of a 
condition does not, in itself, constitute a notation of a 
pre-existing condition.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).  Thus, the veteran's statements in service of a 
"long history" of headaches are, in and of themselves, 
insufficient to find the presumption of soundness to be 
rebutted, and his headaches will not be presumed to have 
preceded service.  

Nevertheless, after considering the entire record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection for headaches.  Although the 
veteran was treated for headaches on several occasions during 
military service, no headaches were reported after January 
1970, including on service separation examination in December 
1970.  Thereafter, the veteran did not seek treatment for 
headaches until 1990, 20 years after service separation.  The 
lapse in time between service and any post-service diagnosis 
also weighs against the veteran's claim.  The Board may 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran did 
not complain of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
While the veteran has sought both private and VA medical 
treatment for headaches since service, no examiner or other 
competent expert has suggested any current headache disorder 
results from a disease or injury incurred during military 
service.  Likewise, no competent medical expert has suggested 
a nexus between the veteran's current headaches and the 
headaches experienced during military service.  While the 
veteran was afforded VA examinations in both September 2003 
and August 2006, neither examiner suggested the veteran's 
current headache disorder was incurred during military 
service, or that a chronic headache disability had its onset 
therein.  In the absence of evidence to the contrary, service 
connection for headaches must be denied.  The veteran has 
himself alleged that he has a current headache disability 
which had its onset during military service.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for headaches, as 
competent evidence has not been presented establishing a 
nexus between any current headache disorder and his in-
service headaches.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Hearing loss and tinnitus

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  For VA purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

Under the law, a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place, and circumstances of such service.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); 38 U.S.C.A. § 1154(b).  
However, 38 U.S.C.A. § 1154(b) may be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  The law does not establish service connection 
for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  38 U.S.C.A. § 1154(b).  In the present 
case, the veteran contends that acoustic trauma was 
sustained, at least in part, while engaged in combat 
operations in Vietnam.  However, because this decision will 
focus on the whether the veteran currently has hearing loss, 
and whether it began during military service, the Board need 
not make a finding as to the veteran's combat participation 
at this time.  Any statements by the veteran of in-service 
acoustic trauma will be accepted arguendo for the purposes of 
this decision.  

On audiological evaluation for service entrance in November 
1968, the veteran's puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
-5
LEFT
10
5
-5
N/A
5

His average pure tone threshold was -5dBs in the right ear, 
and 4dBs in the left.  On his December 1970 service 
separation examination, the veteran's hearing acuity was 
15/15 bilaterally on a whispered voice hearing test.  
Audiometric examination was not conducted at that time.  

Upon receipt of his claim, the veteran was afforded a VA 
examination in April 2003.  He gave a history of noise 
exposure during military service as a result of frequently 
being in the presence of gunfire, artillery, helicopters, and 
military vehicles.  He stated he noticed his hearing has been 
declining steadily for the last 20-30 years.  After service, 
the veteran worked as a truck driver and warehouse worker, 
with frequent noise exposure.  However, he reported that he 
wore hearing protection on the job.  At the time of 
examination, average puretone thresholds were 88dBs in the 
right ear, and 80dBs in the left.  Speech audiometry results 
could not be given due to poor reliability.  Overall, the 
examiner found the veteran to be inconsistent during his 
testing session, resulting in high average puretone 
thresholds despite the fact the veteran "comfortably 
corresponded" with the examiner during the examination.  Due 
to these inconsistent results, the examiner could not give an 
etiology opinion.  

Another VA audiological examination was afforded the veteran 
in July 2006, at which time the veteran again reported 
experiencing frequent helicopter, truck, and machine gun 
noise during military service.  Tinnitus since military 
service was also reported.  At the time of examination, 
average puretone thresholds were 64dBs in the right ear, and 
66dBs in the left.  The examiner described these results as 
"not valid" due to the veteran's inconsistent responses.  
His word recognition testing was also deemed invalid.  Due to 
the inconsistency of the testing results, the examiner did 
not offer an opinion regarding the etiology of the veteran's 
hearing results.  

The veteran's private treatment records do not appear to 
suggest either current chronic hearing loss or tinnitus, or 
suggest a nexus or medical link between a current disability 
and military service.  In February 2000, the veteran was 
evaluated by a private physician for Social Security 
disability benefits.  On the section for hearing and/or 
speaking disabilities, the examiner checked "none 
established".  Likewise, no indication of tinnitus was 
given.  The private medical treatment evidence is otherwise 
silent regarding a current diagnosis of bilateral hearing 
loss and/or tinnitus.  

At his June 2007 hearing, the veteran stated that as a supply 
specialist in service, he was exposed to loud noises such as 
from trucks and helicopters on many occasions.  He also 
stated that while in Vietnam, he was exposed to artillery, 
machine guns, and other acoustic trauma.  

After considering the totality of the evidence of record, the 
Board finds the preponderance of the evidence to be against 
the award of service connection for bilateral hearing loss 
and tinnitus.  The competent evidence does not reflect that 
either disability is the result of a disease or injury 
incurred during military service.  Likewise, because both the 
April 2003 and July 2006 VA examinations, conducted by 
separate examiners, resulted in inconsistent findings, 
current and confirmed diagnoses of bilateral hearing loss or 
tinnitus are not of record.  The veteran was also not 
diagnosed with hearing loss during military service, and his 
first complaints of such a disability date to approximately 
30 years after service separation.  In the absence of any 
competent supporting evidence, service connection for 
bilateral hearing loss must be denied.  

Although the veteran contends that he was exposed to acoustic 
trauma during military service, resulting in his current 
bilateral hearing loss and tinnitus, he is not capable of 
making medical conclusions as a layperson.  Thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss 
and tinnitus, as a nexus between a current diagnosis of 
either disorder and any in-service disease or injury has not 
been demonstrated.  As a preponderance of the evidence is 
against the awards of service connection, the benefit of the 
doubt doctrine is not applicable as to this issue on appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

Regarding service connection for a psychiatric disability, 
special provisions apply to PTSD claims.  Such claims require 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006).  

In the present case, the veteran has been diagnosed with PTSD 
on VA examination and on VA outpatient treatment.  He has 
also reported several stressors during military service in 
Vietnam, but these stressors have not been verified and by 
their nature, do not appear to be suitable for verification.  
However, at his June 2007 hearing, the veteran reported an 
additional stressor involving the death in service in Vietnam 
of a childhood friend.  The veteran does not claim to have 
witnessed the friend's death, as the friend was in Vietnam 
while the veteran was still in the U.S. awaiting assignment 
to Vietnam.  Based on the name and date given by the veteran, 
the death of his friend has been verified in the record.  

The adequacy of a stressor to support a diagnosis of PTSD is 
a medical determination, not a factual determination to be 
made by adjudicators.  Cohen v. Brown, 10 Vet. App. 128 
(1997); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board may not base its decision on its own 
unsubstantiated medical conclusions).  Thus, the Board 
concludes that a VA medical opinion is required in order to 
determine if the death of the veteran's childhood friend, 
which was not witnessed by the veteran himself but has been 
established in the record, is sufficient to support a 
diagnosis of PTSD.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
made available to a VA examiner for 
review.  The veteran needed not be 
personally examined unless the examiner 
determines that such examination is 
necessary for the examiner to render a 
competent medical opinion (in which case, 
appropriate arrangements for examination 
should be made).  

The examiner should review the evidence of 
record and provide an opinion as to 
whether a diagnosis of PTSD is supported 
solely by the death of the veteran's 
friend, as described by the veteran, since 
this is the only stressor that has been 
verified?  The examiner should discuss 
whether this stressor meets the criteria 
in the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV) to support a 
diagnosis of PTSD.  The medical basis for 
all opinions expressed should be noted for 
the record.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence added to the record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


